Case 1:15-bk-13406             Doc 42    Filed 09/10/19 Entered 09/10/19 15:22:31                   Desc Main
                                         document Page 1 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION

IN RE:                                                  :      CASE NO. 15-13406
                                                               CHAPTER 13
EMILY M THORMAN
                                                        :      JUDGE BETH A. BUCHANAN
         DEBTOR
                                                        :      NOTICE OF TRANSMITTAL OF
                                                               UNCLAIMED FUNDS

     Comes now the Chapter 13 Trustee, Margaret A. Burks, and places unclaimed funds into the
  Registry Fund pursuant to 11 U.S.C Section 347(a) and Federal Rule of Bankruptcy Procedure 3011.

       After the filing of the Trustee's Certification of Final Payment, the Trustee reports that a check (s)
  sent to the debtor have not been cashed or have been returned as undeliverable. Trustee has made
  inquiry through debtor(s)' counsel regarding a forwarding address, but no further information for
  rectifying this refund has been provided. These Funds are now unclaimed.

  Amount
   $1738.75


  Debtor Address
  EMILY M THORMAN
  5510 DAVIES PLACE
  CINCINNATI, OH 45227




                                                               Respectfully submitted,


                                                        /s/    Margaret A. Burks, Esq.
                                                               Margaret A. Burks, Esq.
                                                               Chapter 13 Trustee
                                                               Attorney No. OH 0030377

                                                               Francis J. DiCesare, Esq.
                                                               Staff Attorney
                                                               Attorney No. OH 0038798

                                                               Tammy E. Stickley, Esq.
                                                               Staff Attorney
                                                               Attorney Reg No. OH 0090122

                                                               600 Vine Street, Suite 2200
                                                               Cincinnati, OH 45202
                                                               (513) 621-4488
                                                               (513) 621 2643 (Facsimile)
                                                               mburks@cinn13.org - Correspondence only
                                                               fdicesare@cinn13.org
                                                               tstickley@cinn13.org


Registry_Deposit_for_Debtors
Case 1:15-bk-13406             Doc 42    Filed 09/10/19 Entered 09/10/19 15:22:31               Desc Main
                                         document Page 2 of 2


                                        CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing Notice of Transmittal of Unclaimed Funds was served
electronically on the date of filing through the court’s ECF System on all ECF participants registered in
this case at the email address registered with the court and

    by ordinary U.S. Mail on September 10, 2019 addressed to:


                                              /s/     Margaret A. Burks, Esq.
                                                      Margaret A. Burks, Esq.


Debtor(s)
EMILY M THORMAN
5510 DAVIES PLACE
CINCINNATI, OH 45227




Registry_Deposit_for_Debtors
